Citation Nr: 1012263	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether an overpayment in the calculated amount of 
$1,033.67, created by the finally adjudicated action to 
retroactively remove the Veteran's child S. as a dependant 
schoolchild on the Veteran's award, effective May 2003, was 
validly created.

2.  Whether an additional overpayment in the calculated 
amount of $435.00, consequent to a change in the status of 
the Veteran's dependents (removal of the Veteran's child S. 
as a dependent schoolchild effective January 2003 instead of 
May 2003), was validly created.

[The issue of entitlement to an increased evaluation for 
traumatic arthritis of the right shoulder, status post 
arthroscopic subacromial decompression, is the subject of a 
separate decision.]


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Fort Harrison, Montana (RO).


FINDINGS OF FACT

1.  In December 2002, the Veteran's VA Form 21-686c, 
Declaration of Status of Dependents, was received, 
identifying his spouse and two children as dependents.  

2.  In January 2003, the RO asked the Veteran to complete VA 
Form 21-674, Request for Approval of School Attendance, for 
each child enrolled in school.

3.  In March 2003, the Veteran notified VA that his child S. 
was attending college; in April 2003, the Veteran's VA Form 
21-674 was received, reflecting that S. had been enrolled in 
school since August 2000, and would continue to be enrolled 
through May 2005.  

4.  Later in April 2003, the RO notified the Veteran that 
his award would be increased to reflect his dependant 
schoolchild S.; he was informed that failure to report any 
change in the status or number of his dependents would 
result in an overpayment.

5.  In June 2004, the RO asked the Veteran to verify that S. 
continued to be enrolled in school by completing and 
returning the enclosed Certification of School Attendance of 
Termination form; the RO noted that if his form was not 
received, VA would terminate the additional benefit paid to 
the Veteran for S. as a dependant schoolchild effective May 
2003.  

6.  In July 2004, the RO notified the Veteran that since he 
failed to return the Certification of School Attendance of 
Termination form, S. had been removed as a dependent 
schoolchild from the Veteran's award. 

7.  A July 2004 phone conversation between the RO and the 
Veteran's then-attorney revealed that S. had withdrawn from 
school.  

8.  In August 2004, the Veteran was notified that VA 
payments to the Veteran for S. as a dependent schoolchild, 
during a period where S. was not in school, resulted in an 
overpayment in the calculated amount of $2,945.67.

9.  A March 2008 accounting of the Veteran's award payments 
resulted in the amendment of the overpayment to the 
calculated amount of $1,003.67; as the $2,945.67 had already 
been recouped, a one-time payment in the calculated amount 
of $1,942.00 was made to the Veteran.

10.  At the time the funds were deposited into the Veteran's 
account, he was aware that S. was not enrolled in school.

11.  The $435.00 overpayment created when VA removed S. from 
the Veteran's award effective January 2003, instead of May 
2003, was waived by the Committee on Debt and Waivers in 
April 2009.


CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits, in the 
amended amount of $1,003.67, was properly created.  38 
U.S.C.A. §§ 1506, 5112(b) (9), 1521, 5302 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.500, 3.660 (2009). 

2.  The appeal pertaining to validity of debt in the amount 
of $435.00 is dismissed, as a waiver of this debt has 
already been granted, and there remains no justiciable case 
or controversy before the Board at this time.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have 
to be discussed).  The analysis in this decision focuses on 
the most salient and relevant evidence, and on what the 
evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that 
the law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

Validity of $1,003.67 Overpayment Previously Created By 
Removal of Veteran's Child S. As A Dependant Schoolchild, 
Effective May 2003

In this case, the Veteran asserts, to include in a July 2004 
statement, that the overpayment created by the removal of 
his dependent schoolchild S. from his award beginning May 
2003 was not validly created.  An overpayment is created 
when VA determines that a beneficiary or payee has received 
monetary benefits to which he or she is not entitled.  38 
U.S.C.A. § 5302 (West 2002 & Supp. 2009); 38 C.F.R. § 1.962 
(2009).  To establish improper creation of an overpayment, 
i.e. an invalid debt, evidence must show that the appellant 
was legally entitled to the VA compensation benefits at 
issue, or, if he was not legally entitled to these benefits, 
then it must be shown that VA was solely at fault for the 
erroneous payment of excess benefits.

Administrative errors include actions that grant or deny 
entitlement, whether based upon mistake of fact or law.  
VAOPGPREC 2-90 (March 20, 1990) (describing errors of fact, 
e.g., VA mistakes or overlooks the facts of record or makes 
a purely clerical error versus errors of judgment, e.g., VA 
fails to properly interpret, understand and follow existing 
procedure or legal requirements); see also Jordan v. Brown, 
10 Vet. App. 174 (1997) (holding that sole administrative 
error is not present if the payee knew, or should have 
known, that the payments were erroneous).  Sole 
administrative error, however, may be found to occur only in 
cases where the Veteran had no knowledge of the erroneous 
award, or had no cause to know that payments were erroneous.  
Such error contemplates that neither the Veteran's actions 
nor his failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b) (10); 38 C.F.R. 
§ 3.500(b) (2); Jordan, 10 Vet. App. at 174. 

The following facts are not in dispute.  In December 2002, 
the Veteran's VA Form 21-686c, Declaration of Status of 
Dependents, was received, identifying his spouse and two 
children as dependents.  In January 2003, the RO asked the 
Veteran to complete VA Form 21-674, Request for Approval of 
School Attendance, for each child enrolled in school.  In 
March 2003, the Veteran notified VA that his child S. was 
attending college; in April 2003, the Veteran's VA Form 21-
674 was received, reflecting that S. had been enrolled in 
school since August 2000, and would continue to be enrolled 
through May 2005.  Later in April 2003, the RO notified the 
Veteran that his award would be increased to reflect his 
dependant schoolchild S.; he was informed that failure to 
report any change in the status or number of his dependents 
would result in an overpayment.  In June 2004, the RO asked 
the Veteran to verify that S. continued to be enrolled in 
school by completing and returning the enclosed 
Certification of School Attendance of Termination form; the 
RO noted that if his form was not received, VA would 
terminate the additional benefit paid to the Veteran for S. 
as a dependant schoolchild effective May 2003.  

In July 2004, the RO notified the Veteran that since he 
failed to return the Certification of School Attendance of 
Termination form, S. had been removed as a dependent 
schoolchild from the Veteran's award, effective May 1, 2003, 
the first day of the month following S.'s last known month 
of school enrollment.  A phone conversation between the 
Veteran's then-attorney and the RO revealed that S. had no 
longer been enrolled in school as of the summer of 2003.  As 
a result, in August 2004, the Veteran was notified that a 
$2,945.67 overpayment had been created.  In October 2006, 
the Veteran contacted VA, questioning the validity of the 
overpayment.  Documentation of the payments made to the 
Veteran by VA was sent to him later that month, and he 
responded in November 2006 and in January 2008, providing 
his own accounting of the payments in question.  In March 
2008, a formal accounting of the payments in question was 
completed.  As a result, it was determined that the actual 
amount of overpayment was $1,003.67.  Because the initial 
estimated overpayment of $2,945.67 had already been 
recouped, a one-time payment in the calculated amount of 
$1,942.00 was made to the Veteran.

Thus, the issue on appeal is whether the amended overpayment 
amount of $1,003.67 was validly created.  After review of 
the evidence of record, the Board finds that it was, as the 
Veteran was not entitled to the VA compensation benefits at 
issue.  The overpayment in question consists of the 
additional benefit paid to the Veteran for S. as a dependant 
schoolchild from the time VA was informed that S. withdrew 
from school, May 2003, through the time that additional 
benefit was terminated, July 2004.  During this time, there 
is no evidence in the record that S. was enrolled in school.  
Thus, as S. was not enrolled in school after May 2003, the 
Veteran was not entitled to the additional VA benefit in 
question.

The remaining question is whether VA was solely responsible 
for the erroneous payment of excess benefits.  To this end, 
the Board finds that the Veteran had knowledge of the 
erroneous benefits or, at the very least, had cause to know 
that the amount of payments received was in error.  The 
Veteran indicated in his April 2003 VA Form 21-674, that S. 
would be enrolled in school through May 2005, but never 
attempted to contact VA to amend this statement in the 
months that followed during which time VA later learned that 
S. withdrew from school.  This is the case even though he 
was informed on multiple occasions, to include in April 
2003, that failure to report any change in the status or 
number of his dependents would result in an overpayment.  
Similarly, he failed to return the Certification of School 
Attendance or Termination which the RO requested be signed 
and completed in June 2004, more than one year after VA was 
later informed S. had withdrawn from school.  

Ultimately, the evidence shows that the Veteran knew that 
his benefits should be reduced when S. withdrew from school, 
and knew, or should have known that the amount of benefits 
received in his name was in error.  The Board finds that the 
Veteran was therefore in receipt of the additional amount of 
benefits from May 2003.  Any administrative error by VA in 
not enacting the required reduction earlier than July 2004 
may not be used to negate the validity of the debt where the 
Veteran had cause to know that benefit payments received 
prior to that time were received in error.  As the Veteran 
had knowledge, or should have known, of the erroneous 
payments to his account, the overpayment is not based solely 
on administrative error by VA.  38 U.S.C.A. § 5112(b) (10); 
38 C.F.R. § 3.500(b) (2); Jordan, 10 Vet. App. at 174.  The 
overpayment was validly created.   

Validity of Additional Debt Consequent to Change in 
Veteran's Dependents, Effective January 2003

As noted above, by a July 2004 action, the Veteran's child 
S. was removed as a dependant schoolchild effective May 
2003, after it was determined that S. was no longer enrolled 
in school.  Thus, the Veteran's payments were reduced, 
creating the overpayment that is the subject of the portion 
of the decision, above.  However, new information received 
indicated that S. had actually withdrawn from school as of 
December 2002.  Accordingly, in a July 2008 letter, the 
Veteran was notified that S. was being removed from his 
award effective January 2003, and that an additional 
overpayment in the amount of $435.00 was being created as a 
result of this action.  The Veteran appealed the validity of 
this additional overpayment.

However, a discussion of the validity of the additional 
overpayment, in the amount of $435.00, is not required in 
this case, as the issue is now moot.  In April 2009, the 
Committee on Debt and Waivers concluded that while valid, 
the $435.00 overpayment should be waived.  In pertinent 
part, the Decision on Waiver and Indebtedness found fault on 
the part of VA, in not first determining exactly when S. had 
withdrawn from school, prior to removing him from the 
Veteran's award.  Indeed, the record reflects that S. was 
removed due to the Veteran's failure to confirm that S. 
remained in school, not based on affirmative evidence that 
S. had in fact withdrawn.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present 
case, a waiver of indebtedness in the amount of $435.00 was 
granted in April 2009; hence, there remains no allegation of 
error of fact or law for appellate consideration with 
respect to the validity of this debt.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is hereby dismissed.

VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (recognizing that the VCAA does not affect 
cases where issue on appeal is solely one of statutory 
interpretation).  Specifically, the provisions relating to 
notice and development found in the VCAA are not applicable 
to cases involving overpayment and indebtedness.  Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).  As such, discussion of whether VA's 
duties to notify and to assist have been met in this case is 
not required.  


ORDER

The amended overpayment in the calculated amount of 
$1,003.67 was validly created; the appeal with respect to 
valid creation is denied. 

The issue of whether an overpayment of $435.00 was validly 
created is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


